DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 14 of U.S. Patent No. 11,126,269. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 7 of U.S. Patent No. 11,126,269
A system, comprising: a processor; and a memory communicatively coupled to the processor, the memory having stored therein computer-executable instructions, comprising: a display control component that renders, on a touchscreen of a vehicle, a graphical user interface comprising graphical touch controls on the touchscreen, wherein the one or more graphical touch controls correspond to controls for one or more applications or functions associated with the vehicle; and a haptic feedback component that, 
in response to 








a current vehicle context of the vehicle meeting a defined criterion, activates a haptic feedback mode of the graphical user interface.
A system, comprising: a processor; and a memory communicatively coupled to the processor, the memory having stored therein computer-executable instructions, comprising: a display control component that renders, on a touchscreen of a vehicle, a graphical user interface (GUI) comprising graphical touch controls on the touchscreen, wherein the one or more graphical touch controls correspond to controls for one or more applications or functions associated with the vehicle; and a haptic feedback component that, 
in response to activation of a haptic feedback mode; turns off a display of the GUI on the touchscreen, and causes a vibration unit of the vehicle to provide vibration feedback based on a graphical touch control of the graphical touch controls corresponding to a location of the touchscreen activated by a body part; an activation component that activates the haptic feedback mode based on a vehicle context associated with the vehicle, wherein the vehicle context is selected from a group consisting of a driving mode of the vehicle, a location of the vehicle, a level of traffic, a weather condition, and a route of the vehicle.
Claim 7 of U.S. Patent No. 11,126,269 differs from that of claim 1 of Instant Application in that it discloses additional limitations, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove additional limitation wherein such modification would have only required a routine skill.



Claim 2 is similarly rejected over claim 7 of U.S. Patent No. 11,126,269.
Claim 3 is similarly rejected over claim 7 of U.S. Patent No. 11,126,269.
Claim 4 is similarly rejected over claim 7 of U.S. Patent No. 11,126,269.
Claim 5 is similarly rejected over claim 7 of U.S. Patent No. 11,126,269.
Claim 6 is similarly rejected over claim 7 of U.S. Patent No. 11,126,269.
Claim 7 is similarly rejected over claim 7 of U.S. Patent No. 11,126,269.
Claim 8 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 9 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 10 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 11 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 12 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 13 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 14 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 15 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 16 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 17 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 18 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 19 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.
Claim 20 is similarly rejected over claim 14 of U.S. Patent No. 11,126,269.

Claims 1, 3 – 8, 10 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, and 16 and 14 of U.S. Patent No. 10,817,063. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 4 of U.S. Patent No. 10,817,063.
A system, comprising: 

a processor; and a memory communicatively coupled to the processor, the memory having stored therein computer-executable instructions, comprising: a display control component that renders, on a touchscreen of a vehicle, a graphical user interface comprising graphical touch controls on the touchscreen, wherein 


the one or more graphical touch controls correspond to controls for one or more applications or functions associated with the vehicle; and a haptic feedback component that, 











in response to a current vehicle context of the vehicle meeting a defined criterion, activates a haptic feedback mode of the graphical user interface.
A system that facilitates interfacing with a touchscreen of a vehicle, comprising: a processor that executes computer executable components stored in at least one memory; 

a display control component that selects one or more graphical touch controls to include in a graphical user interface (GUI) to render on the touchscreen 
based on activation of a haptic feedback mode that interfaces with the touchscreen, wherein the one or more graphical touch controls correspond to controls for one or more applications or functions associated with the vehicle; a positioning component that determines a location of a finger on or over the touchscreen relative to the one or more graphical touch controls as displayed on the touchscreen; and a haptic feedback component that causes a vibration unit of the vehicle to provide vibration feedback based on the location corresponding to a graphical touch control of the one or more graphical touch controls and the activation of the haptic feedback mode; further comprising: an activation component that activates the haptic feedback mode based on context of the vehicle. 

Claim 4 of U.S. Patent No. 10,817,063 differs from that of claim 1 of Instant Application in that it discloses additional limitations, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove additional limitation wherein such modification would have only required a routine skill.


Claim 3 is similarly rejected over claim 5 of U.S. Patent No. 10,817,063.
Claim 4 is similarly rejected over claim 5 of U.S. Patent No. 10,817,063.
Claim 5 is similarly rejected over claim 5 of U.S. Patent No. 10,817,063.
Claim 6 is similarly rejected over claim 5 of U.S. Patent No. 10,817,063.
Claim 7 is similarly rejected over claim 5 of U.S. Patent No. 10,817,063.
Claim 8 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 10 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 11 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 12 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 13 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 14 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 15 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 17 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 18 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 19 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.
Claim 20 is similarly rejected over claim 16 of U.S. Patent No. 10,817,063.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 – 11 and 15 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US 2014/0309806).
As to claim 1, claim 8 and claim 15, Ricci discloses a system, a method and a non-transitory computer readable medium, the system comprising: a processor (304 of fig. 3); and a memory communicatively coupled to the processor (308 of fig. 3), the memory having stored therein computer-executable instructions, comprising: a display control component that renders, on a touchscreen of a vehicle, a graphical user interface comprising graphical touch controls on the touchscreen (rendering GUI homepage 3000 of fig. 30 using vehicle control system 204 of fig. 3, [0660] comprising various icons 3016, 3018, 3020 and others of fig. 30), wherein the one or more graphical touch controls correspond to controls for one or more applications or functions associated with the vehicle (controls correspond to navigation 3016 of fig. 30, media 3018 of fig. 30, phone 3020 of fig. 30 and rear view 3022 of fig. 30); and a haptic feedback component (providing haptic feedback [0781]) that, in response to a current vehicle context of the vehicle meeting a defined criterion activates a haptic feedback mode of the graphical user interface (activation of haptic feedback in response to detection of vehicle state [0124 – 0130]).

As to claim 2 (dependent on 1), claim 9 (dependent on 8) and claim 16 (dependent on 15), Ricci disclose the system, the method and the non-transitory computer readable medium, wherein the haptic feedback mode causes a vibration unit of the vehicle to provide vibration feedback based on a graphical touch control of the graphical touch controls corresponding to a location of the touchscreen activated by a body part (providing localized feedback associated with UI button [0781], [0845]).

As to claim 3 (dependent on 1), claim 10 (dependent on 8) and claim 17 (dependent on 15), Ricci disclose the system, the method and the non-transitory computer readable medium, wherein the defined criterion is the current vehicle context (response to detection of vehicle state [0124 – 0130]) comprising a particular driving mode of the vehicle (vehicle state includes transmission state [as described in [0060] of US 2013/0145065 incorporated by reference, Ricci [0002]]).

As to claim 4 (dependent on 1), claim 11 (dependent on 8) and claim 18 (dependent on 15), Ricci disclose the system, the method and the non-transitory computer readable medium, wherein the defined criterion is the current vehicle context (response to detection of vehicle state [0124 – 0130]) comprising a particular location of the vehicle (vehicle state includes geographical position [as described in [0060] of US 2013/0145065 incorporated by reference, Ricci [0002]]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 7, 12 – 14 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Messier et al. (US 2011/0301806).
As to claim 5 (dependent on 1), claim 12 (dependent on 8) and claim 19 (dependent on 15), Ricci disclose the system, the method and the non-transitory computer readable medium, wherein the haptic feedback initiated due to the current vehicle context (response to detection of vehicle state [0124 – 0130]), but the embodiment of Ricci does not explicitly disclose the context comprising a particular level of traffic within a defined area of the vehicle.
However, in another embodiment, Messier discloses that vehicle system that may communicate with sensors to provide vehicle context comprising a particular level of traffic (receiving traffic data [0024 – 0025], inherently, traffic data includes data within a defined area of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ricci and Messier such that the vehicle context would have comprised particular level of traffic, with motivation to modify output to the driver based on information about a condition of the vehicle (Messier, [0024 – 0025]).
Ricci in view of Messier does not explicitly disclose that the particular level of traffic is within a defined area of the vehicle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci in view of Messier such that the particular level of traffic was within a defined area of the vehicle with motivation to provide information that is relevant to the vehicle while conserving memory resources.

As to claim 6 (dependent on 1), claim 13 (dependent on 8) and claim 20 (dependent on 15), Ricci disclose the system, the method and the non-transitory computer readable medium, wherein the haptic feedback initiated due to the current vehicle context (response to detection of vehicle state [0124 – 0130]), but the embodiment of Ricci does not explicitly disclose the content comprising a particular weather condition within a defined area of the vehicle.
However, in another embodiment, Messier discloses that vehicle system that may communicate with sensors to provide vehicle context comprising a particular weather condition (receiving weather data [0024 – 0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ricci and Messier such that the vehicle context would have comprised a particular weather condition with motivation to modify output to the driver based on information about a condition of the vehicle (Messier, [0024 – 0025]).
Ricci in view of Messier does not explicitly disclose that the particular weather condition is within a defined area of the vehicle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci in view of Messier such that the particular weather condition was within a defined area of the vehicle with motivation to provide information that is relevant to the vehicle while conserving memory resources.

As to claim 7 (dependent on 1) and claim 14 (dependent on 8), Ricci disclose the system and the method, wherein the haptic feedback initiated due to the current vehicle context (response to detection of vehicle state [0124 – 0130]), but the embodiment of Ricci does not explicitly disclose the context comprising a particular route of the vehicle.
However, in another embodiment, Messier discloses that vehicle system that may communicate with sensors to provide vehicle content comprising a particular route of the vehicle (provided route data [0040 – 0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ricci and Messier such that the vehicle context would have comprised a particular route of the vehicle with motivation to modify output to the driver based on information about a condition of the vehicle (Messier, [0024 – 0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623